 


 HR 860 ENR: To provide for the conveyance of the reversionary interest of the United States in certain lands to the Clint Independent School District, El Paso County, Texas. 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 860 
 
AN ACT 
To provide for the conveyance of the reversionary interest of the United States in certain lands to the Clint Independent School District, El Paso County, Texas.  
 
 
1.Conveyance of property 
(a)ConveyanceSubject to section 2, the Secretary of State shall execute and file in the appropriate office such instrument as may be necessary to release the reversionary interest of the United States in the land referred to in subsection (b). 
(b)Land DescribedThe land described in this subsection consists of Tracts 4–B, 5, and 7, Block 14, San Elizario Grant, County of El Paso, State of Texas. 
2.Terms and conditionsThe release under section 1 shall be made upon condition that the Clint Independent School District in the County of El Paso, State of Texas, use any proceeds received from the disposal of such land for public educational purposes. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
